DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-16 and 18, drawn to an apparatus.
Group II, claim 17, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a tonometer for continuously monitoring the arterial blood pressure of a patient for a predetermined period of time, said tonometer comprising: a bracelet configured in such a way to be applied to wrist of the patient; a detection group mounted on said bracelet and configured for detecting a pressure signal, said detection group comprising a plurality of pressure sensors arranged to detect a respective pressure signal associated to the blood pressure wave of the patient, at least a pressure sensor of said plurality being positioned in proximity of the radial artery of the patient, at the , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 6,491,647 B1, hereinafter Bridger.
Bridger teaches a tonometer (Col. 13, lines 29-44) for continuously monitoring the arterial blood pressure of a patient for a predetermined period of time (Col. 33, lines 1-12), said tonometer comprising: a bracelet configured in such a way to be applied to wrist of the patient (Col. 13 lines 47-52, Figs. 22 and 23); a detection group mounted on said bracelet and configured for detecting a pressure signal (Fig. 1, Col. 13 lines 39-42, sensing portion 3, Col. 16 lines 50-56)), said detection group comprising a plurality of pressure sensors arranged to detect a respective pressure signal (Fig. 1, sensing elements 32, Col. 16 lines 39-56) associated to the blood pressure wave of the patient (Col. 13 lines 29-44), at least a pressure sensor of said plurality being positioned in proximity of the radial artery of the patient, at the opposite side of the radial bone (Fig. 22 shows tonometer 1 placed on underside of wrist close to thumb, which is where the radial artery is located, Col. 13 lines 40-42, Col. 22 lines 45-47, Col. 27 lines 15-18 and 42-45); a processing unit arranged to process said pressure signal detected by said detection group in such a way to determine the blood pressure wave of the patient (Col. 13 lines 19-23, Col. 22 lines 30-35 and 52-55, Col. 38 lines 26-28).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791